Dollar Choice Deals, Inc. v Ross & Ross, LLC (2022 NY Slip Op 00043)





Dollar Choice Deals, Inc. v Ross & Ross, LLC


2022 NY Slip Op 00043


Decided on January 06, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 06, 2022

Before: Webber, J.P., Friedman, Oing, Moulton, Kennedy, JJ. 


Index No. 151061/19 Appeal No. 14962-14962A Case No. 2020-03602 2021-02009 

[*1]Dollar Choice Deals, Inc., Plaintiff-Appellant,
vRoss & Ross, LLC, Defendant-Respondent.


Jonathan Rosenberg, PLLC, Brooklyn (Ralph P. Franco, Jr. of counsel), for appellant.
Rebore, Thorpe & Pisarello, P.C., Farmingdale (Michelle S. Russo of counsel), for respondent.

Judgment, Supreme Court, New York County (David Benjamin Cohen, J.), entered August 3, 2020, dismissing the complaint, and bringing up for review an order, same court and Justice, entered May 20, 2020, which denied plaintiff's motion for summary judgment on liability and granted defendant's cross motion for summary judgment dismissing the complaint, unanimously affirmed, with costs. Appeal from aforesaid order unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Defendant landlord may not be held liable to plaintiff former tenant for disposing of plaintiff's property left in the premises after plaintiff's eviction. The commercial lease specifically provided that all property permitted or required to be removed at the end of the term that remained in the premises after tenant's removal would be deemed abandoned (Tewksbury Mgt. Group, LLC v Rogers Invs. NV LP, 110 AD3d 546, 547 [1st Dept 2013]). Plaintiff acknowledges that it failed to retrieve the property or make arrangements to retrieve the property for two weeks beyond the time granted by Civil Court to do so before defendant began disposing of it.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: January 6, 2022